Foed, Judge:
The appeal for reappraisement listed above has been submitted for decision upon a stipulation to the effect that the involved merchandise consists of “Spun Rayon Girls’ Cabana Sets” imported from Japan; that the market value or price of the merchandise, at the time of exportation, at which such merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs and charges specified in section 402(d) of the Tariff Act of 1930, was $3.10 per set, FOB Kobe; and that there was no higher foreign value for such or similar merchandise at the time of exportation.
*523Upon the agreed facts of record, I find and hold the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis of value of the merchandise in question, and that such statutory value is $3.10 per set, FOB Kobe.
Judgment will be rendered accordingly.